DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/5/2021 and 4/13/2022 are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (US 2017/0291109 A1) in view of Prakash (US 2017/0239564 A1).

With regards to Claim 1, Jensen teaches a method for maintaining a multiuser session, the method comprising:  storing, an activity template in memory, the activity template including one or more activity requirements of a multiuser activity associated with a portion of an interactive content title (i.e., This is the place where the user can either choose to launch a pre-configured solution that matches the users wish or decide to setup the server with more parameters available, Paragraph 92; Paragraph 44); receiving user profiles associated with user devices that have joined a lead session initiated by a platform server, each of the user profiles including information about interaction with the multiuser activity, the lead session having one or more session properties (i.e., The profile allows users and teams to communicate with the other registered users of the exemplary system and method and also allows them to gauge and track their own successes. Players and teams also can establish message boards, collect trophies, provide other customizable information, Paragraph 49); and launching a multiuser session of the multiuser activity in accordance with the activity requirements provided by the activity template of the multiuser activity (i.e., At this point the game instance (e.g., dedicated game server or GAN network) has completed its 30-45 sec building sequence and is ready to deploy. The launch commander executes the deployment and the users are put into a 5-10 second countdown. If at this point users wish to abort the joining of that server, they can still avoid the client side game execution up until the final countdown is completed, Paragraph 96; Paragraphs 96-97); and re-establishing the lead session among the user devices after an end of the multiuser session, wherein the re-established lead session exhibits the same session properties (i.e., They can accept or deny the game invitation. Once accepted, they are placed in the launch specific chat channel. This is also where everyone will end up once the skirmish or match is completed, Paragraph 93). 
However, Jensen does not explicitly disclose assigning the user devices to one or more player slots and one or more spectator slots associated with the multiuser activity based on the user profiles and the session properties.  Prakash does teach assigning the user devices to one or more player slots and one or more spectator slots associated with the multiuser activity based on the user profiles and the session properties (i.e., Maximum player list 106 may be a list of the maximum players allowed in a multiplayer gaming session for each game of game list 102. Each entry of maximum player list 106 may correspond to the adjacent game entry of game list 102. In some embodiments, maximum player list 106 may include sub-lists of maximum players allowed for different game modes of each game of game list 102. In some embodiments, the maximum player count for a particular game may be displayed in a different color or format if the amount of players in party room 104 exceeds the maximum player count for the particular game, Paragraph 26; Paragraphs 27, 61) in order to set up multiplayer gaming sessions (Paragraph 2).  Therefore, based on Jensen in view of Prakash, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Prakash with the system of Jensen in order to set up multiplayer gaming sessions.
	 

With regards to Claim 2, Jensen teaches comprising sending invitations to the user devices associated with the user profiles, the user devices are initially associated with a social session (i.e., Using the game set up tools from the exemplary system and method, a member can invite others to join him in launching a game. He can do so by dragging people from his buddy list, from the chat room associated with the game, Paragraph 12; Paragraph 93)

With regards to Claim 3, Jensen teaches storing lead session history of the lead session, the lead session history including past activities completed within the lead session and corresponding data for each past activity; and generating a display of an interactive interface associated with re-establishing the lead session based on one or more of the past activities in the stored lead session history (i.e., The system operates on a base-line with all games present. As a game titles start to fill up, the system begins to launch servers 3414 for that title (and the game type) based on predefined triggers and pre-emptive algorithms. The system also takes into account how many user defined game instances have been launched and keeps persistent state data for all users and servers inside the Orion Framework., Paragraph 84; Paragraphs 40 49);

With regards to Claim 4, Jensen teaches the above disclosed subject matter. However, Jensen does not explicitly disclose accepting one or more other peer accounts in the lead session during the multiuser session, wherein the peer accounts are assigned to one or more open participant or spectator slots.  Prakash does teach accepting one or more other peer accounts in the lead session during the multiuser session, wherein the peer accounts are assigned to one or more open participant or spectator slots (i.e., Maximum player list 106 may be a list of the maximum players allowed in a multiplayer gaming session for each game of game list 102. Each entry of maximum player list 106 may correspond to the adjacent game entry of game list 102. In some embodiments, maximum player list 106 may include sub-lists of maximum players allowed for different game modes of each game of game list 102. In some embodiments, the maximum player count for a particular game may be displayed in a different color or format if the amount of players in party room 104 exceeds the maximum player count for the particular game, Paragraph 26; Paragraphs 27, 47-48, 61) in order to set up multiplayer gaming sessions (Paragraph 2).  Therefore, based on Jensen in view of Prakash, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Prakash with the system of Jensen in order to set up multiplayer gaming sessions.

With regards to Claim 5, Jensen teaches wherein the lead session persists during and after the multiuser session ends (i.e., At the end of the game, the chat and voice channels can remain open so that the players can discuss the game that they have just played, adding to the sense of community in the exemplary system and method, Paragraph 47; )

With regards to Claim 6, Jensen teaches wherein the multiuser session is launched for a duration of the multiuser activity when the multiuser activity is selected and the lead session fails to meet the activity requirements that include a required number of participants for the multiuser session as provided by the activity template (i.e.,  Before jumping into a game, the exemplary system and method allows the gamer to see who they'll be playing with by entering a general chat channel or a chat channel provided for each game (FIGS. 16 and 52). Chat is fully multiplexed and is integrated with the gameplay component so that players can chat before and after gameplay. Additionally, once the gamer meets other players in the chat channel, they can use a right-click menu to invite them to a private instant messaging session, to join their buddy list or a number of other features, Paragraph 35; Paragraph 47)

With regards to Claim 7, Jensen teaches wherein launching the multiuser session includes adding another lead session or one or more individual peers to the multiuser session until the activity requirements are met (i.e., As they accept, the gamer will be able to tell on the launch screen that they have accepted (FIGS. 29, 61 and 64). Once several of the players have accepted, the gamer can start the launch countdown, Paragraph 46).

The limitations of Claim 8 are rejected in the analysis of Claim 1 above, and the claim is rejected on that basis.
The limitations of Claim 9 are rejected in the analysis of Claim 2 above, and the claim is rejected on that basis.
The limitations of Claim 10 are rejected in the analysis of Claim 3 above, and the claim is rejected on that basis.
The limitations of Claim 11 are rejected in the analysis of Claim 4 above, and the claim is rejected on that basis.
The limitations of Claim 12 are rejected in the analysis of Claim 5 above, and the claim is rejected on that basis.
The limitations of Claim 13 are rejected in the analysis of Claim 6 above, and the claim is rejected on that basis.
The limitations of Claim 14 are rejected in the analysis of Claim 7 above, and the claim is rejected on that basis.
The limitations of Claim 15 are rejected in the analysis of Claim 1 above, and the claim is rejected on that basis.
The limitations of Claim 16 are rejected in the analysis of Claim 2 above, and the claim is rejected on that basis.
The limitations of Claim 17 are rejected in the analysis of Claim 3 above, and the claim is rejected on that basis.
The limitations of Claim 18 are rejected in the analysis of Claim 4 above, and the claim is rejected on that basis.
The limitations of Claim 19 are rejected in the analysis of Claim 5 above, and the claim is rejected on that basis.
The limitations of Claim 20 are rejected in the analysis of Claim 6 above, and the claim is rejected on that basis.

	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURAJ M JOSHI whose telephone number is (571)270-7209. The examiner can normally be reached Monday - Friday 8-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571)272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURAJ M JOSHI/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        May 20, 2022